F|LED

 

OCT 1 5 2018
' CUIH§U..
Umted States Court of Appeals wEsTERN §,§;g§l¢ 3
FlF'l`H ClRCUIT BY
oFl-'lcr»: oF 'nna cLERK miqu GLW
LYLE W. CAYCE 'I'El.. 504-3|0-7700
CLERK 600 S. MAESTRI PLACE

NEW ORLEANS, LA 70130

October 15, 2018
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 18-50710 David McMahon, et al v. Gregory Fenves

usDc No. 1=17-cv-822 ,.
UsDc No. 5:17-cv-837-»1>A1;

The court has granted the motion to unopposed motion consolidate
appeals 18-50710 and 18-50800.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Shawn D. Henderson, Deputy Clerk
504-310-7668

 

 

Mr. J. Campbell Barker

Ms. Jeannette Clack

Ms. Heather Gebelin Hacker
Ms. Deborah Lynne Klein
Mr. Kirk David Lyons

Mr. Henry Carl Myers

Mr. Warren Norred

P.S. to Counsel: A revised copy of the caption is enclosed for
future filings. The briefing noticed issued in 18-50710 has been
suspended and a new briefing notice will be issued once the
consolidated record on appeal is complete. Counsel is reminded
that the filing fee in 18-50800 is due by October 24, 2018.

Case No. 18-50710

DAVID MCMAHON; STEVEN LITTLEFIELD; TEXAS DIVISION, SONS OF
CONFEDERATE VETERANS, INCORPORATED,

Plaintiffs - Appellants
v.

PRESIDENT GREGORY L. FENVES, In His Official Capacity as
President of the University of Texas at Austin,

Defendant - Appellee

RICHARD BREWER; JEAN CAROL LANE; TEXAS DIVISION, SONS OF
CONFEDERATE VETERANS, INCORPORATED,

Plaintiffs - Appellants
V.

RON NIRENBERG, Mayor of the City of San Antonio, In his
Indivisual Capacity; ROBERTO TREVINO, San Antonio City

Councilman in his Individual Capacity; WILLIAM SHAW, San Antonio
City Councilman in his Individual Capacity; REBECCA VIAGRAN, San
Antonio City Councilman in her Individual Capacity; REY SALDANA,
San Antonio City Councilman in his Individual Capacity; SHIRLEY

GONZALES, San Antonio City Councilman in her Individual Capacity
; GREG BROCKHOUSE, San Antonio City Councilman in his Individual

Capacity; ANA SANDOVAL, San Antonio City Councilman in her

Individual Capacity; MANUEL PALAEZ, San Antonio City Councilman

in his Individual Capacity; JOHN COURAGE, San Antonio City
Councilman in his Individual Capacity; CLAYTON PERRY, San

Antonio City Councilman in his Official Capacity; CITY OF SAN

ANTONIO,
Defendants - hppellees

